OPINION OE THE ÜOUET BY
JuDGE WILLIAMS :
We think the petition of appellee, inasmuch as it charged that there was in the hands of the administrator of Mrs. Creel a sufficiency of assets belonging to the estate of Molly Miles to satisfy their claim, presented a cause of action, and that the demurrer thereto was properly overruled. Upon a careful examination, however, of the record, we have been unable to discover any error in the proceedings of the court below upon the first verdict and judgment prejudicial in the slightest degree to the interest of appellees. All evidence objected to by them was excluded from the jury, and all instructions asked for by them were given., The only instruction given at the instance of appellant in our opinion correctly set out the law of the case, and besides it does not seem to have been excepted to.
We are of opinion that the court erred in setting aside this judgment, and granting a new trial. And we reverse the judgment appealed from, and remand the case with, instructions that all proceedings subsequent to the first judgment be disregarded, that said judgment be enforced, and that judgment be entered in favor of appellant for all costs accruing after the 28th day of August, 1868.

B. & F., for appellant.

Noble, for appellee Bay.
Judge Hardin did not sit in tbis ease.